Mr. Justice Wole
delivered the opinion of the court.
The only difference between this case and that of La-Plata Tobacco Company v. Registrar of Caguas, ante, p. 874, decided to-day, is that the secretary of the corporation appeared before a different notary from the one who attested the main deed, hut such a certificate executed before any notary and identified- by such notary is sufficiently a *888public document to cure tlie defect pointed out by tlie registrar.
The note of tbe registrar must be

Reversed.

Chief Justice Hernández and Justices del Toro, .A Id rey and -Hutchison concurred.